Order entered November 14, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00227-CR

                          RONALD KENDRIC MCCOY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-86138-2012

                                            ORDER
        The Court GRANTS the State’s November 12, 2014 motion for extension of time to file

the State’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE